warranted.    See NRS 34.160; Pan, 120 Nev. at 228, 88 P.3d at 844.
                Accordingly, we
                             ORDER the petition DENIED.'




                                                            Gibbons


                                                                       Lei   (AA
                                                            Douglas


                                                                                          J.
                                                            Saitta




                cc: Milton Bonner
                     Attorney General/Carson City
                     Eighth District Court Clerk




                      'We direct the clerk of this court to file petitioner's February 26,
                2013, motion for clarification and reconsideration and April 1, 2013, letter
                regarding the filing fee, and we conclude that no further action is
                necessary on either of these documents as an order waiving the filing fee
                has been entered.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A